OPINION ON MOTION FOR REHEARING
Appellee Hernandez complains in her motion for rehearing that this Court erred in holding Special Issue No. One was defective and required a reversal of the cause. Ap-pellee argues that appellant’s failure to obtain a ruling on its objection to Special Issue No. One waived its right to complain on appeal. Citing Reliance Ins. Co. v. Dahlstrom Corp., 568 S.W.2d 733 (Tex.Civ.App.—Eastland 1978, writ ref’d n.r.e.). Appellee also asserts that appellant’s tendered special issues were not adequate because a request for special issues cannot take the place of objections to the submission of special issues given in the charge. Citing Lyles v. Texas Employers Insurance Association, 405 S.W.2d 725 (Tex.Civ.App.—Waco 1966, writ ref’d n.r.e.).
The proper method of complaint when a particular issue included in the charge is defective is by objection. Vela v. Alice Specialty Co., 607 S.W.2d 289 (Tex.Civ.App.—Tyler 1980, no writ). Lyles v. Texas Employers Insurance Association, supra. A complaint of a defective issue is waived unless specifically included in an objection which points out distinctly the matter objected to and the ground of objection, Rule 274, T.R.C.P.; Davis v. Campbell, 572 S.W.2d 660 (Tex.1978). A request to submit a different issue than that proposed by the trial court cannot be considered as an objection pointing out distinctly the matter to which a litigant objects and the ground of his objection. Schutz v. Southern Union Gas Company, 617 S.W.2d 299 (Tex.Civ.App.—Tyler 1981, no writ).
Under the facts in the present case, there is (1) an objection; (2) tendered requested issues; and (3) written denial of the tendered issues. The objection given to the charge specifically pointed out the defect to the court in that appellant’s counsel stated:
“... because Special Issue Number One is a comment on the weight of the evidence. ...



... in that it states that that would reasonably compensate the Plaintiff for damages resulting from false imprisonment, thereby already assuming and advising the jury that false imprisonment had already occurred in the eyes, of the mind of the Court. Therefore, we object to that and submit that that should be submitted in two Special Issues: One, do you find that there was false imprisonment, and then a Damage Issue.”
In the case at bar, appellant did what was procedurally required of it; it objected. This objection specifically pointed out to the court the complained-of defect. Immediately afterward, the trial court, both orally and in writing, denied the two tendered requested issues which would have corrected the defect. We hold that appellant properly objected to Special Issue No. One on the grounds set forth and tendered two separate requested special issues in support of its position which were refused. See: Otto Vehle v. Brenner, 590 S.W.2d 147 (Tex.Civ.App.—San Antonio 1979, no writ). Appellee’s motion for rehearing is overruled.